             Case 9:15-bk-07727-FMD       Doc 46     Filed 07/26/19    Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

 In Re:
                                                Chapter 7
 Raul Scott Fails                               Case No. 9:15-bk-07727-FMD
 Jean M Fails

           Debtor(s).
                                          /

                           REPORT AND NOTICE OF
          TRUSTEE'S INTENTION TO ABANDON PROPERTY OF THE ESTATE

                              NOTICE OF OPPORTUNITY TO
                           OBJECT AND REQUEST FOR HEARING
       Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this
paper without further notice or hearing unless a party in interest files a response within 14
days from the date set forth on the attached proof of service, plus an additional three days
for service if any party was served by U.S. Mail.
        If you object to the relief requested in this paper, you must file a response with the
Clerk of the Court at United States Bankruptcy Court, 801 N. Florida Avenue, Suite 555,
Tampa, FL 33602, and serve a copy on the movant's attorney, Luis E. Rivera, II, P.O. Box
1026, Fort Myers, FL 33902, and any other appropriate persons within the time allowed. If
you file and serve a response within the time permitted, the Court will either schedule and
notify you of a hearing or consider the response and grant or deny the relief requested
without a hearing.
      If you do not file a response within the time permitted, the Court will consider that
you do not oppose the relief requested in the paper, will proceed to consider the paper
without further notice or hearing, and may grant the relief requested.

TO: CREDITORS, DEBTOR(S) AND OTHER PARTIES IN INTEREST

       LUIS E. RIVERA II, as Trustee in Bankruptcy, reports that he intends to abandon the
following property of the estate, which property is burdensome to the estate and/or is on
inconsequential value to the estate

            PROPERTY                      LIENHOLDER                  LIEN AMT.      VALUE
  107 Broadmoor Lane            Suntrust Bank                     $155,766.43     $109,000.00
  Rotunda West, FL 3947         PO Box 791274
                                Baltimore, MD 21279
  50% interest in               Mark Kapsos                       $31,026.34      $150,000.00
  W 348 S10675 Island Drive     117 N. Meadowside Court
  Waukesha, WI                  Oconomowoc, WI 53066
            Case 9:15-bk-07727-FMD           Doc 46     Filed 07/26/19     Page 2 of 3




        NOTICE IS HEREBY GIVEN that all objections to the proposed abandonment shall be
in writing and filed with the Clerk of Court, United States Bankruptcy Court, 801 N. Florida Ave.,
Suite 555, Tampa, FL 33602-3899, and a copy of same shall be served on the Trustee within
fourteen (14) days from the date of mailing. The objection shall state the reason for the objection
and shall include a request for a hearing on the objection. If no objection is filed, the abandonment
shall be deemed to be final.

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 26, 2019, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system. I further certify that the foregoing was provided
electronically or by U.S. Mail to: Raul Scott Fails and Jean M Fails, 107 Broadmoor Lane ,
Rotonda West, FL 33947; Walter G Bullington, Jr., , The Law Offices Of Norman And Bullington
Chartered, Tampa, FL 33609; United States Trustee, 501 East Polk St., Suite 1200, Tampa, FL
33602; and All Creditors Who Filed Claims as listed on the attached matrix.

                                     /s/ Luis E. Rivera II
                                     Luis E. Rivera II, Trustee
                                     Post Office Box 1026
                                     Fort Myers, Florida 33902-1026
                                     239.254.8466
                                     trustee.rivera@gray-robinson.com
Label Matrix for local noticingCase 9:15-bk-07727-FMD
                                              Ally Financial Doc 46 Filed 07/26/19   Page
                                                                                      MOHELA 3/ of
                                                                                                DEPT3 OF ED
113A-9                                        PO Box 130424                           633 SPIRIT DR
Case 9:15-bk-07727-FMD                        Roseville MN 55113-0004                 CHESTERFIELD, MO 63005-1243
Middle District of Florida
Ft. Myers
Fri Jul 26 14:53:03 EDT 2019
Mark Kapsos                                   Midland Credit Management,Inc           Quantum3 Group LLC as agent for
117 N. Meadowside Court                       as agent for MIDLAND FUNDING LLC        Comenity Bank
Oconomowoc, WI 53066-8712                     PO Box 2011                             PO Box 788
                                              Warren, MI 48090-2011                   Kirkland, WA 98083-0788


End of Label Matrix
Mailable recipients   5
Bypassed recipients   0
Total                 5
